Citation Nr: 1720565	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  15-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the lower extremities.

2.  Whether there is new and material evidence sufficient to reopen the claim for service connection for peptic ulcer disease.

3.  Whether there is new and material evidence sufficient to reopen the claim for service connection for diffuse diverticular disease.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter
ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to May 1943. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2012 and November 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2017, the Veteran was afforded a personal hearing before the undersigned.   A transcript of the hearing has been associated with the file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for peripheral vascular disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in March 2010, the RO denied the reopening the claims of service connection for peptic ulcer disease and diffuse diverticular disease.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision. 

2.  Evidence received since the March 2010 rating decision is cumulative of evidence already of record and does not relate to unestablished facts necessary to substantiate the claims for service connection for peptic ulcer disease and diffuse diverticular disease, nor does it raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 2010 RO decision, which denied service connection for peptic ulcer disease and diffuse diverticular disease, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  The criteria for reopening the claims for service connection for peptic ulcer disease and diffuse diverticular disease have not been met.  38 U.S.C.A. §§ 5108, 7103(a) (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Procedural History and Evidence Previously Considered

In March 2010, the RO denied reopening the claims for service connection for peptic ulcer disease and diffuse diverticular disease.  The RO denied reopening the claims based on the lack of new and material evidence showing that they are related to service or that the pre-existing stomach condition was permanently aggravated during service.  The Veteran submitted a timely Notice of Disagreement in April 2010 and a Statement of the Case was issued in May 2012; however, the Veteran failed to perfect an appeal for these issues.  Therefore, the rating decision became final by operation of law on the evidence of record, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered consisted of the service treatment records, which showed complaints of stomach problems prior to and during service.  The record also contained VA and private treatment records containing treatment and diagnoses for peptic ulcer disease and diffuse diverticular disease.

Current Claim to Reopen and Additional Evidence

In August 2013, the Veteran filed a request to reopen the claims.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence received since the March 2010 rating decision relevant to the claims for service connection for peptic ulcer disease and diffuse diverticular disease includes lay statements from the Veteran, including the March 2017 hearing.  

The evidence of record following the March 2010 rating decision does not contain evidence that is new and material.  The lay statements are cumulative since the Veteran's allegations were previously presented, namely that he has had stomach problems since service and the pre-existing problems became worse during service.  

While the evidence relevant to the Veteran's claims for service connection is new in that it did not previously exist, it is not only cumulative of evidence that already existed and was associated with the claims file, it is also not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  

The evidence received subsequent to March 2010 rating decision is not new and material and does not serve to reopen the Veteran's claims for service connection for peptic ulcer disease and diffuse diverticular disease.  Reopening the claims is not warranted.  


ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for peptic ulcer disease and the petition to reopen is denied.

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for diffuse diverticular disease and the petition to reopen is denied.


REMAND

The Veteran contends that he is entitled to service connection for peripheral vascular disease.  

The Veteran was afforded a VA examination in April 2015.  He was diagnosed as having peripheral vascular disease, aneurysm of any large artery (other than aorta), and arteriosclerosis obliterans or thrombo-angiitis obliterans (Buerger's Disease).  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  As rationale for this opinion, the examiner stated that the Veteran was nearly 99 years old and was unlikely to have peripheral vascular disease for 75 yrs.  The examiner also stated that the left leg pain over the years was unrelated to peripheral vascular disease and the leg pain in recent years was due to peripheral vascular disease.  Finally, the examiner stated that the Veteran had bilateral peripheral vascular disease, which was understandable being 99 years old.  

The Board finds the opinion provided inadequate as the rationale provided was merely conclusory and no explanation was provided regarding the conclusions reached.  Specifically, the examiner did not explain why it was unlikely for the Veteran to have peripheral vascular disease for 75 years and why it was understandable that he had this condition being 99 years old.  Also, no explanation was provided as to how the left leg pain over the years was unrelated to the Veteran's peripheral vascular disease and the leg pain in recent years was.  The examiner also did not fully consider the evidence of record.  Significantly, the Veteran's service treatment records dated March 1943 noted a working diagnosis of cellulitis and vascular insufficiency as well as a diagnosis of chronic cellulitis of the lateral aspect of lower left leg.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran's claim file must be forwarded and reviewed by the VA examiner who conducted the examination in April 2015, if available, or by another similarly qualified VA examiner to prepare an addendum opinion.  No examination is required unless the examiner deems it necessary.  

After a review of the evidence of record and with consideration of the Veteran's statements, the examiner should provide an opinion as to whether it is at least as likely as not that of any vascular disease, including the diagnosed peripheral vascular disease, aneurysm of any large artery (other than aorta), and arteriosclerosis obliterans or thrombo-angiitis obliterans (Buerger's Disease), is related to his active service, to include the in-service findings of cellulitis and vascular insufficiency.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements of continuity of symptomatology.  A complete rationale for any opinion offered must be provided.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


